DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as Applicant has incorporated all of Examiner’s recommendations in the prior Office action the prior art of record fails to show a flat gasket having the details, as set forth in claims that include elements such as a first and a second metal layer arranged adjacent to one another perpendicular to a layer plane of the second metal layer, wherein one or more through-openings arranged adjacent to one another in the layer plane extend through the flat gasket, wherein a layer edge of the first metal layer that encircles said through-openings is configured as a half-bead which runs along the layer edge and points away from the second layer, wherein a layer edge of the second metal layer that encircles said through- openings is configured as a full bead which runs along said layer edge and points away from the first layer, said full bead consisting of two half-beads, and wherein the layer edge of the second metal layer that encircles said through- openings protrudes at least in some regions with a flank of its half-bead adjacent to the through-opening beyond the adjacently running layer edge of the first metal layer.  Relevant references, such as JP 2011-226641 disclose a flat gasket 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675